DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s Amendment filed January 1, 2021.  Claims 1, 3, 5-6, 10-11, 15-16, 19, and 21-33 are pending in this case.  Claims 26-33 are newly added.  Claims 2, 7-8, 12, 17-18 7, 12, and 17 are currently canceled. Claims 4, 9, 13-14, 20 and 23 were previously canceled.  Claims 1, 10, and 11 are currently amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 1, 2021, has been entered.
Election/Restrictions
Newly submitted claims 26-33 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species:
A.            The embodiment as disclosed in paragraphs 691-694 (checking for pages in different caches) of the Specification, as filed.
B.            The embodiment as disclosed in paragraph 225-229 (subscribing to an application program) of the Specification, as filed.
The species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record.
Since applicant has received an action on the merits for the originally presented invention, Species A, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-33 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments, see REMARKS, filed January 1, 2021, with respect to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, rejection of claims 1 and 11, as currently amended, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant's arguments filed January 1, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses, or suggests, determining, by the application server, whether the streamed application file page has or has not been modified at the client after it is used in the execution of the streamed application program, wherein an index in the cache indicates whether the streamed application file page has or has not been modified; in response to a determination that the streamed application file page has been modified at the client, keeping the streamed application file page in the cache at the application server; in response to a determination that the streamed application file page has not been modified at the client, removing the streamed application file page from the cache at the application server.
Examiner respectfully disagrees.
Singhal teaches determining, by the application server, if the streamed application file page is in a cache at the application server; (col 6 ln 57-col 7 ln 28, col 8 ln 34-56, col 18 ln 4-50)

sending, from the application server to the client, the streamed application file page; (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50)
in response to a determination that the streamed application file page is absent from the cache at the application server: retrieving, by the application server, the streamed application file page from nonvolatile storage at the application server, (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50)
placing, by the application server, the streamed application file page in the cache at the application server, (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50)
sending, by the application server to the client, the streamed application file page. (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50) .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-6, 10-11, 15-16, 19, and 21-33 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding claims 1 and 11 –
Claims 1 and 11 each recite, in newly-added language, the limitations “in response to a determination that the streamed application file page has been modified at the client, keeping the streamed application file page in the cache at the application server” and “in response to a determination that the streamed application file page has not been modified at the client, removing the streamed application file page from the cache at the application server.” Note, however, that par 207 of the PGPub states that dirty pages (those that have been modified) cannot be removed from the cache 1602, and that clean pages (those which have not been modified) are removed from cache 1602. However, cache 1602 is the cache at the client, rather than the application server.
Claims 3, 5-6, 10, 15-16, 19, and 21-33 are rejected under similar criteria as each depends from claim 1 or claim 11.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 10-11, 15-16, 19, and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11 –
Claims  1 and 11 recite the term “the cache” in the limitations of “if the checksum computed by the client does not match a checksum stored in the cache” and “wherein an index in the cache.” The claim previously recites “a cache at the client,” “a cache at the application server.” It is unclear to which of these caches the term “the cache” refers.  The claims are therefore rendered unclear in scope.
Claims 3, 5-6, 10, 15-16, 19, and 21-33 are rejected under similar criteria as each depends from claim 1 or claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 11, 16, 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eylon et al (US 6,757,894) in view of Singhal et al (US 7,096,418) and further in view of Singh et al (US 5,881,229).
Regarding claims 1 and 11 -
Eylon teaches a computer-implemented method comprising:
receiving, by an application server from a client a request for a stream application install block of a streamed application program; (col 5 ln 20-25)

beginning execution, by the client, of the streamed application program using the application install block; (col 5 ln 50-65)
determining, by the client whether a streamed application file page needed to continue execution of the streamed application program is in a cache at the client; (col 5 ln 20-65)
in response to a determination that a streamed application file page needed to continue execution of the streamed application program is in a cache at the client stream cache, retrieving by the client the streamed application file page from the cache at the client; (col 5 ln 20-65)
in response to a determination that the streamed application file page needed to continue execution of the streamed application program is absent from the cache at the client, sending, by the client to the application server, a request for the streamed application file page; (col 5 ln 20-65)
Eylon does not specifically teach determining, by the application server, if the streamed application file page is in a cache at the application server; in response to a determination that the streamed application file page is in the cache at the application server: retrieving, by the application server, the streamed application file page from the cache at the application server, sending, from the application server to the client, the streamed application file page; in response to a determination that the streamed application file page is absent from the cache at the application server: retrieving, by the application server, the streamed application file page from nonvolatile storage at the application server, placing, by the application server, the streamed application file page in the cache at the application server, sending, by the application server to the client, the streamed application file page.
Singhal teaches determining, by the application server, if the streamed application file page is in a cache at the application server; (col 6 ln 57-col 7 ln 28, col 8 ln 34-56, col 18 ln 4-50)

sending, from the application server to the client, the streamed application file page; (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50)
in response to a determination that the streamed application file page is absent from the cache at the application server: retrieving, by the application server, the streamed application file page from nonvolatile storage at the application server, (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50)
placing, by the application server, the streamed application file page in the cache at the application server, (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50)
sending, by the application server to the client, the streamed application file page. (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50) .
Eylon does not teach determining, by the application server, whether the streamed application file page has or has not been modified at the client after it is used in the execution of the streamed application program, wherein an index in the cache indicates whether the streamed application file page has or has not been modified.
Singhal teaches determining, by the application server, whether the streamed application file page has or has not been modified at the client after it is used in the execution of the streamed application program, wherein an index in the cache indicates whether the streamed application file page has or has not been modified. (col 3 ln 24-40, col 4 ln 27-col 5 ln12, col 6 ln 58-col 7 ln 28, col 18 ln 19-33, cl 26-27)
Eylon does not teach determining, by the application server, whether the streamed application file page has or has not been modified at the client after it is used in the execution of the streamed application program, wherein an index in the cache indicates whether the streamed application file page 
Singhal discloses in response to a determination that the streamed application file page has been modified at the client, keeping the streamed application file page in the cache at the application server; ((col 3 ln 24-40, col 4 ln 27-col 5 ln12, col 6 ln 58-col 7 ln 28, col 18 ln 19-33, cl 26-27)
in response to a determination that the streamed application file page has not been modified at the client, removing the streamed application file page from the cache at the application server. (col 3 ln 24-40, col 4 ln 27-col 5 ln12, col 6 ln 58-col 7 ln 28, col 18 ln 19-33, cl 26-27)
It would be obvious to one of ordinary skill in the art to combine the teachings of Eylon and Singhal as they are in the same field, and in order to obtain the efficiency of streamed application along with greater security.
Eylon does not teach if the checksum computed by the client does not match a checksum stored in the cache, retrieving, by the client, a fresh copy of the streamed application file page from the application server, the retrieving performed without intervention of a user of the client.
Singh teaches if the checksum computed by the client does not match a checksum stored in the cache, retrieving, by the client, a fresh copy of the streamed application file page from the application server, the retrieving performed without intervention of a user of the client. (col 4 ln 32-38, col 12 ln 25030, col 15 ln 35-45, col 18 ln 48- col 19 ln28, col 19 ln 57-col 20 ln 4, col 20 ln 62-col 21 ln 15, col 22 ln 36-col col 23 ln 18)
Eylon does not teach computing, by the client, a checksum for the streamed application file page after it is received; if the checksum computed by the client does not match a checksum stored in 
Singh teaches computing, by the client, a checksum for the streamed application file page after it is received; (col 4 ln 32-38, col 12 ln 25030, col 15 ln 35-45, col 18 ln 48- col 19 ln28, col 19 ln 57-col 20 ln 4, col 20 ln 62-col 21 ln 15, col 22 ln 36-col col 23 ln 18)
continuing, by the client, execution of the streamed application program using the streamed application file page (col 4 ln 32-38, col 12 ln 25030, col 15 ln 35-45, col 18 ln 48- col 19 ln28, col 19 ln 57-col 20 ln 4, col 20 ln 62-col 21 ln 15, col 22 ln 36-col col 23 ln 18).
It would be obvious to one of ordinary skill in the art to combine the teachings of Eylon and Singhal with Singh as they are in the same field, and in order to obtain the efficiency of streamed application along with greater security.
It would be obvious to one of ordinary skill in the art to combine the teachings of Eylon with Singhal, and Singh as they are in the same field, and in order to obtain the efficiency of streamed application along with greater security.
Regarding claims 6 and 16 –
Singhal teaches determining, by the application server, at least one additional streamed application file page of the streamed application program likely to be requested by the client based on an identification of the streamed application file page and historic information of application fetching patterns for the streamed application program; (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50)
determining if the at least one streamed application file page is in the stream cache at the application server: (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50)

retrieving, by the application server, the at least one streamed application file page from nonvolatile memory at the application server: (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50)
storing, by the application server, the at least one streamed application file page in the cache at the application server: (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50)
receiving, by the application server from the client, a request for the at least one streamed application file page; (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, col 18 ln 4-50)
sending, by the application server to the client the at least one streamed application file page in response to the request for the at least one streamed application file page. (col 6 ln 57-col 7 ln 10, col 8 ln 34-56, co l 18 ln 4-50)
Regarding claims 24 and 25 –
Eylon teaches compressing, by the application server, the streamed application file page prior to sending the streamed application file page to the client. (col 5 ln 20-65)
Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eylon et al (US 6,757,894) in view of Singhal et al (US 7,096,418) and further in view of Singh et al (US 5,881,229) and Duso et al (US 5,892,915).
Eylon in view of Singhal and Sing teaches as above.
Regarding claims 10 and 19 –
Duso teaches that the streamed application filed page includes a file identifier of a file of the streamed application program that the streamed application file page is part of, the file identifier used by the client to determine whether the streamed application page needs to be retrieved again from the application server if the streamed application program is changed. (col 27 ln 25-50).
It would be obvious to one of ordinary skill in the art to combine the teachings of Eylon with Singhal, Singh, and Duso as they are in the same field, and in order to obtain the efficiency of streamed application along with greater security
Claims 3, 5, 15, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eylon et al (US 6,757,894)in view of Singhal et al (US 7,096,418), Singh et al (US 5,881,229), and further in view of Franco et al (US 6,687,745).
Eylon in view of Singhal and Singh teaches as above.
Regarding claim 3 –
Eylon teaches if it is determined that the user of the client has a license to execute the streamed application program sending a request for the stream application install block of the streamed application program. (col 5 ln 20-65)
Franco teaches determining whether a user of the client has a license to execute the streamed application program. (col 23 ln 64- col 24 ln 5)
It would be obvious to one of ordinary skill in the art to combine the teachings of Eylon and Singhal with Singh and Franco as they are in the same field, and in order to obtain the efficiency of streamed application along with greater security.
Regarding claims 5 and 15 –
Franco teaches receiving, at the client from the application server, the key before the beginning of execution of the streamed application; (col 23 ln 64- col 24 ln 5, col 5 ln 20-65)
accessing by the client during execution of the streamed application the cache at the application server using the key. (col 23 ln 64- col 24 ln 5, col 5 ln 20-65)
Regarding claims 21 and 22 –
Franco teaches that the cache at the client is encrypted with a key stored at the application server.  (col 21 ln 40 col 22 ln 5)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oehrke et al (US 6,735,631) teach a method and system for network redirecting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711.  The examiner can normally be reached on 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685